SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2013 General Finance Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32845 32-0163571 (Commission File Number) (I.R.S. Employer Identification No.) 39 East Union Street Pasadena, California (Address of Principal Executive Offices) (Zip Code) (626)584-9722 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (See General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTES Certain References References in this Report to “we,” “us,” “our” or the “Company” refer to General Finance Corporation, a Delaware corporation (“GFN”), and its direct and indirect subsidiaries. These subsidiaries include GFN U.S. Australasia Holdings, Inc., a Delaware corporation (“GFN U.S.”); GFN North America Corp., a Delaware corporation ("GFNNA"); GFN Manufacturing Corporation, a Delaware corporation ("GFNMC"), and its subsidiary Southern Frac, LLC, a Texas limited liability company; Royal Wolf Holdings Limited (formerly GFN Australasia Holdings Pty Limited), an Australian corporation publicly traded on the Australian Securities Exchange ("RWH"); and its Australian and New Zealand subsidiaries (collectively, "Royal Wolf"); Pac-Van, Inc., an Indiana corporation, and its Canadian subsidiary, PV Acquisition Corp., an Alberta corporation, doing business as "Container King" (collectively, "Pac-Van"). TABLE OF CONTENTS Page Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 1 Item8.01 Other Events 1 Item9.01 Financial Statements and Exhibits 1 Exhibit 3.1 Corrected Amended and Restated Certificate of Designation, Preferences and Rights of SeriesA 12.5% Cumulative Preferred Stock Exhibit 99.1 Press Release of GFN dated May 10, 2013 Exhibit 99.2 Press Release of GFN dated May 14, 2013 i Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On May 10, 2013, GFN filed a Corrected Amended and Restated Certificate of Designation, Preferences and Rights of Series A 12.5% Cumulative Preferred Stock, which is attached hereto as Exhibit 3.1 hereto and is incorporated by reference herein. Item 8.01 Other Events On May 10, 2013 GFN announced the pricing of a public offering of 350,000 shares of 9.00% Series C Cumulative Redeemable Perpetual Preferred Stock. The Company has applied to list the shares of Series C Preferred Stock on the NASDAQ Global Select Market. A copy of the press release of GFN dated May 10, 2013 is attached as Exhibit 99.1 and is incorporated by reference herein. On May 14, 2013 GFN announced financial results for the third quarter and fiscal year-to-date ended March 31, 2013. A copy of the press release of GFN dated May 14, 2013 is attached as Exhibit 99.2 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibit Exhibit Description Corrected Amended and Restated Certificate of Designation, Preferences and Rights of SeriesA 12.5% Cumulative Preferred Stock Press Release of GFN dated May 10, 2013 Press Release of GFN dated May 14, 2013 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENERAL FINANCE CORPORATION Dated: May 16, 2013 By: /s/ CHRISTOPHER A. WILSON Christopher A. Wilson General Counsel, Vice President and Secretary 2 EXHIBIT INDEX Exhibit Number Exhibit Description Corrected Amended and Restated Certificate of Designation, Preferences and Rights of SeriesA 12.5% Cumulative Preferred Stock Press Release of GFN dated May 10, 2013 Press Release of GFN dated May 14, 2013 3
